DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s Preliminary Amendment, filed 05/31/2022, has been entered.

    Claim 1-130, 139-142 and 147-150 have been canceled.
    Claims 1-130 have been canceled previously.

    Claims 131 and 143 have been amended.

    Claims 151-153 have been added.

    Claims 131-138, 143-146 and 151-153 are pending.

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4. Replace the Title with the following.
    -- METHODS OF ADMINISTERING ANTI-OX40 ANTIBODIES -- .

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

     Applicant’s Response to the Restriction Requirement, including Remarks – Interview Summary and Election of Species, filed 04/11/2022, is acknowledged.

   Applicant’s Remarks, filed 05/31/2022, note that claims 1-130, 139-142 and 147-150 have been canceled.
    Claims 131and 143 have been amended and claims 151-153 have been added to in order to clarify the claimed invention.

    Due to high polymorphism of antibodies, the claimed anti-OX40 antibodies defined by the claimed SEQ ID NOS.) are deemed structurally distinct on the primary amino acid basis. 
     The prior art neither suggests or teaches the claimed anti-OX40 antibodies defined by the claimed SEQ ID NOS. having the exact chemical structure of the claim invention. 
      In turn, these particular anti-OX40 antibodies defined by the claimed SEQ ID NOS. do not appear to known or taught in the prior art.     

       In turn, the claimed methods are deemed free of the prior art.
6. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
June 1, 2022